Exhibit 10.2

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of September 21, 2020, by and among Pactiv Evergreen
Inc., a Delaware corporation, and Packaging Finance Limited, a company
incorporated pursuant to the laws of New Zealand (“PFL”). The undersigned hereby
acknowledges having received a copy of the Agreement and having read the
Agreement in its entirety, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, hereby agrees that the terms and conditions of the Agreement binding upon
and inuring to the benefit of PFL shall be binding upon and inure to the benefit
of the undersigned and its successors and permitted assigns as if it were an
original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this day of
September 21, 2020.

 

RANK INTERNATIONAL HOLDINGS INC. By:  

/s/ Helen Golding

  Name:  Helen Golding   Title:    Vice President and Assistant Secretary
PACKAGING FINANCE LIMITED By:  

/s/ Helen Golding

  Name:  Helen Golding   Title:    Director

 

Acknowledged by: PACTIV EVERGREEN INC. By:  

/s/ Steven Karl

  Name:  Steven Karl  

Title:    Vice President, Secretary and General

             Counsel